Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-11 and 13-17 are pending. 
Response to Arguments
Applicant presents the following arguments in the March 21, 2022 amendment. 
Applicant's arguments with respect to claims 1 and 10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0240793 A1, hereinafter Li) in view of Chiu et al. (US 2020/0300637 A1, hereinafter Chiu).
Regarding independent claim(s) 1, Li discloses a map updating method implemented by a computer system having at least one processor configured to execute computer-readable instructions stored in a memory, the method comprising: (Li discloses localization is the process of determining where a robot is located with respect to its environment. Localization and mapping (SLAM) are the process by which a robot can construct a map of an unknown environment and simultaneously compute its location using the map (a map of the environment during the movement and updates the map (e.g., mapping) based on the self-localization). A processor, and a memory configured to store instructions or codes executable by the processor. The term "processor" may include a hardware component, a software component, or a combination. A memory 91 and a processor 92. The memory 91 may be configured to store executable instructions. A processor, the computer-executable instructions may be configured to cause the controller 13 or the processor to perform above-disclosed method based on the disclosed VSLAM technology, (see Li: Para. 0091, 0089- 0100, 0125-0145, 0155-0180 and 0289-0290 and FIG. 9). This reads on the claim concepts of a map updating method implemented by a computer system having at least one processor configured to execute computer-readable instructions stored in a memory, the method comprising):
updating a map used for visual localization (VL) based on the absolute pose (Li discloses VSLAM related technologies, computation is typically performed based on vision to obtain a visual relative pose. Updating an absolute pose included in the key frame corresponding to a node based on an absolute pose of the node in the updated map. The key frame also includes an absolute pose, wherein the absolute pose is a pose of the mobile device in a global coordinate system when capturing an image based on which the key frame is created. Computing an absolute pose corresponding to the image based on an absolute pose of a preceding image or key frame and the dead reckoning based relative pose corresponding to a time interval between the image and the preceding image or key frame. A graph optimization based on the nodes and edges to obtain an updated absolute pose and an updated map of the mobile device. SLAM algorithms allow the vehicle to map out unknown environments. Localization is one of the most fundamental competencies required by an autonomous robot as the knowledge of the robot's own location is an essential precursor to making decisions about future actions. A VSLAM method includes receiving an image obtained by a visual sensor, (see Li: Para. 0091, 0089-0100, 0125-0145 0141-0164, 0172-0178 and 0259-0286). This reads on the claim concepts of updating a map used for visual localization (VL) based on the absolute pose).
However, Li does not appear to specifically disclose receiving consecutive images from an electronic device as query information; extracting a feature from each of the consecutive images received from the electronic device; calculating a relative pose relationship between the consecutive images using correspondences of features extracted from the consecutive images; calculating an absolute pose ot each image of the consecutive images based on the relative pose relationship between the consecutive images.
In the same field of endeavor, Chiu discloses receiving consecutive images from an electronic device as query information; extracting a feature from each of the consecutive images received from the electronic device (Chiu discloses the visual odometry module 123 associates sequential video frames from a camera, such as the monocular camera 1401, by detecting and matching features across consecutive frames (between consecutive frames of the images are query matched and tracked feature information). A previous pose of the platform device and relative motion information between a previous frame and the current frame of the consecutive frames of the images captured by the camera, determined using the tracked feature information. The inference engine 130 of the navigation system 120 receives measurements (or constraints) from different processing modules or sensors. The computing device 800 can constitute a single computing device (e.g., a mobile electronic device, laptop or desktop computer) alone or in combination with other devices. The feature points are extracted at three (3) levels of Gaussian pyramid built from original image to cover multiple scales, (see Chiu: Para. 0024-0028, 0033-0065, 0070 and 0084-0090). This reads on the claim concepts of receiving consecutive images from an electronic device as query information; extracting a feature from each of the consecutive images received from the electronic device);
calculating a relative pose relationship between the consecutive images using correspondences of features extracted from the consecutive images (Chiu discloses a respective pose for each of the plurality of platform devices is estimated using IMU measurements propagated from a previous pose of the platform device and relative motion information between a previous frame and the current frame of the consecutive frames of the images captured by the camera, determined using the tracked feature information (a pose is estimated using measurements between a previous image and the current image of consecutive image). Features of a current frame of the images captured are extracted. Extracted features are matched and feature information between consecutive frames is tracked, (0024-0052, 0081-0090 and Fig. 7). This reads on the claim concepts of calculating a relative pose relationship between the consecutive images using correspondences of features extracted from the consecutive images); 
calculating an absolute pose of each image of the consecutive images based on the relative pose relationship between the consecutive images (Chiu discloses FIG. 2, the information (relative or absolute) from each sensor provides benefits to pose estimation of different platforms and provide immediate absolute information to update location estimation. a respective pose for each of the plurality of platform devices is estimated using IMU measurements propagated from a previous pose of the platform device and relative motion information between a previous frame and the current frame of the consecutive frames of the images captured by the camera, determined using the tracked feature information (a pose is estimated using measurements between a previous image and the current image of consecutive image). Features of a current frame of the images captured are extracted. Extracted features are matched and feature information between consecutive frames is tracked, (0024-0052, 0055-0075, 0081-0090 and Fig. 2 & 7). This reads on the claim concepts of calculating an absolute pose of each image of the consecutive images based on the relative pose relationship between the consecutive images); and 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the VSLAM of Li in order to have incorporated the consecutive images, as disclosed by Chiu, since both of these mechanisms are directed to previous navigation approaches for multiple platforms lack the capability to accurately localize their positions in GPS-denied environments. A collaborative localization system includes a plurality of platform devices, each of the platform devices includes a data radio to share visual feature and pose information among at least two of the plurality of platform devices, a camera to capture images associated with a location of the platform device, a GPS to capture position information of the platform device, an IMU to capture motion information of the platform device, and a collaborative navigation and mapping subsystem. Localization of visually perceived objects relative to other visually perceived objects (either simul-taneously or successively perceived), or relative to a visual norm, or by absolute identification. The problem of estimating the camera pose of a given image relative to a visual representation of a known scene. SLAM is a technology in which sensors are used to map a device’s surrounding area while simultaneously locating itself within that area. Pose estimation is a computer vision technique that predicts and tracks the location of a person or object. The process of creating a map using a robot or unmanned vehicle that navigates that environment while using the map it generates. Incorporating the teachings of Chiu into Li would produce a pose is determined for the platform device using IMU measurements propagated from a previous pose and relative motion information between consecutive frames, which is determined using the tracked feature information. If at least one of the extracted features matches a geo-referenced visual feature, a pose is determined for the platform device using location information associated with the matched, georeferenced visual feature and relative motion information between consecutive frames, as disclosed by Chiu, (see Abstract). 
Regarding dependent claim(s) 2, the combination of Li and Chiu discloses the method as in claim 1. Li further discloses wherein the query information is generated in the electronic device using a VL based service (Li discloses a node may include information indicating a pose of the mobile device at a specific time instance. The data fusion module 22 may use the optimized absolute pose of a current node as a localization result of the current node, thereby accomplishing localization. Visual odometry is the process of determining equivalent odometry information using sequential camera images to estimate the distance traveled, (see: Li: Para. 0169-0183, 0271-0314 and FIG. 8). The present disclosure relates to a mobile device, such as a cleaning robot, an accompany type mobile robot, a service type mobile robot, an industrial inspection smart device, a security robot, a driverless vehicle, an unmanned aerial vehicle, etc. Visual SLAM ("VSLAM") refers to a method in which a mobile device realizes autonomous localization and mapping using a visual system, which is provide abundant information for localization, mapping, recognizing an object/obstacle (search and match the images). This reads on the claim concepts of wherein the query information is generated in the electronic device using a VL based service).
Regarding independent claim(s) 9, Li discloses a non-transitory computer-readable recording medium storing computer instructions that, when executed by a processor, cause the processor to perform the map updating method of claim 1 (Li discloses the present disclosure also provide a non-transitory computer-readable storage medium configured to store computer-executable instructions. VSLAM related technologies, computation is typically performed based on vision to obtain a visual relative pose. Updating an absolute pose included in the key frame corresponding to a node based on an absolute pose of the node in the updated map. The key frame also includes an absolute pose, wherein the absolute pose is a pose of the mobile device in a global coordinate system when capturing an image based on which the key frame is created. Computing an absolute pose corresponding to the image based on an absolute pose of a preceding image or key frame and the dead reckoning based relative pose corresponding to a time interval between the image and the preceding image or key frame. A graph optimization based on the nodes and edges to obtain an updated absolute pose and an updated map of the mobile device. SLAM algorithms allow the vehicle to map out unknown environments. Localization is one of the most fundamental competencies required by an autonomous robot as the knowledge of the robot's own location is an essential precursor to making decisions about future actions. A VSLAM method includes receiving an image obtained by a visual sensor, (see Li: Para. 0091, 0089-0100, 0125-0145 0141-0164, 0172-0178, 0259- 0286 and 0290). This reads on the claim concepts of a non-transitory computer-readable recording medium storing computer instructions that, when executed by a processor, cause the processor to perform the map updating method of claim 1). 
Regarding independent claim(s) 10, Li discloses computer system comprising: at least one processor configured to execute computer-readable instructions stored in a memory, wherein the at least one processor comprises (Li discloses a memory 91 and a processor 92. The memory 91 may be configured to store executable instructions. The program may be stored in a computer-readable storage medium. When executed, the program may execute steps of the disclosed methods or their combination, (see Li: Para. 0289-0290 and 0326-0327). This reads on the claim concepts computer system comprising: at least one processor configured to execute computer-readable instructions stored in a memory, wherein the at least one processor comprises): 
a map updater configured to update a map used for visual localization (VL) based on the absolute pose (Li discloses VSLAM related technologies, computation is typically performed based on vision to obtain a visual relative pose. Updating an absolute pose included in the key frame corresponding to a node based on an absolute pose of the node in the updated map. The key frame also includes an absolute pose, wherein the absolute pose is a pose of the mobile device in a global coordinate system when capturing an image based on which the key frame is created. Computing an absolute pose corresponding to the image based on an absolute pose of a preceding image or key frame and the dead reckoning based relative pose corresponding to a time interval between the image and the preceding image or key frame. A graph optimization based on the nodes and edges to obtain an updated absolute pose and an updated map of the mobile device. SLAM algorithms allow the vehicle to map out unknown environments. Localization is one of the most fundamental competencies required by an autonomous robot as the knowledge of the robot's own location is an essential precursor to making decisions about future actions. A VSLAM method includes receiving an image obtained by a visual sensor, (see Li: Para. 0091, 0089-0100, 0125-0145 0141-0164, 0172-0178 and 0259-0286). This reads on the claim concepts of a map updater configured to update a map used for visual localization (VL) based on the absolute pose).           
However, Li does not appear to specifically disclose a relative pose calculator configured to receive consecutive images from an electronic device as query information, extract a feature from each of the consecutive images received from the electronic device, and calculate a relative pose relationship between the consecutive images using correspondences of features extracted from the consecutive images; an absolute pose calculator configured to calculate an absolute pose of each image of the consecutive images based on the relative pose relationship between the consecutive images. 
In the same field of endeavor, Chiu discloses a relative pose calculator configured to receive consecutive images from an electronic device as query information, extract a feature from each of the consecutive images received from the electronic device (Chiu discloses the visual odometry module 123 associates sequential video frames from a camera, such as the monocular camera 1401, by detecting and matching features across consecutive frames (between consecutive frames of the images are query matched and tracked feature information). A previous pose of the platform device and relative motion information between a previous frame and the current frame of the consecutive frames of the images captured by the camera, determined using the tracked feature information. The inference engine 130 of the navigation system 120 receives measurements (or constraints) from different processing modules or sensors. The computing device 800 can constitute a single computing device (e.g., a mobile electronic device, laptop or desktop computer) alone or in combination with other devices. The feature points are extracted at three (3) levels of Gaussian pyramid built from original image to cover multiple scales, (see Chiu: Para. 0024-0028, 0033-0065, 0070 and 0084-0090). This reads on the claim concepts of a relative pose calculator configured to receive consecutive images from an electronic device as query information, extract a feature from each of the consecutive images received from the electronic device), and
calculate a relative pose relationship between the consecutive images using correspondences of features extracted from the consecutive images (Chiu discloses a respective pose for each of the plurality of platform devices is estimated using IMU measurements propagated from a previous pose of the platform device and relative motion information between a previous frame and the current frame of the consecutive frames of the images captured by the camera, determined using the tracked feature information (a pose is estimated using measurements between a previous image and the current image of consecutive image). Features of a current frame of the images captured are extracted. Extracted features are matched and feature information between consecutive frames is tracked, (0024-0052, 0081-0090 and Fig. 7). This reads on the claim concepts of calculate a relative pose relationship between the consecutive images using correspondences of features extracted from the consecutive images); 
an absolute pose calculator configured to calculate an absolute pose of each image of the consecutive images based on the relative pose relationship between the consecutive images (Chiu discloses FIG. 2, the information (relative or absolute) from each sensor provides benefits to pose estimation of different platforms and provide immediate absolute information to update location estimation. a respective pose for each of the plurality of platform devices is estimated using IMU measurements propagated from a previous pose of the platform device and relative motion information between a previous frame and the current frame of the consecutive frames of the images captured by the camera, determined using the tracked feature information (a pose is estimated using measurements between a previous image and the current image of consecutive image). Features of a current frame of the images captured are extracted. Extracted features are matched and feature information between consecutive frames is tracked, (0024-0052, 0055-0075, 0081-0090 and Fig. 2 & 7). This reads on the claim concepts of an absolute pose calculator configured to calculate an absolute pose of each image of the consecutive images based on the relative pose relationship between the consecutive images); and 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the VSLAM of Li in order to have incorporated the consecutive images, as disclosed by Chiu, since both of these mechanisms are directed to previous navigation approaches for multiple platforms lack the capability to accurately localize their positions in GPS-denied environments. A collaborative localization system includes a plurality of platform devices, each of the platform devices includes a data radio to share visual feature and pose information among at least two of the plurality of platform devices, a camera to capture images associated with a location of the platform device, a GPS to capture position information of the platform device, an IMU to capture motion information of the platform device, and a collaborative navigation and mapping subsystem. Localization of visually perceived objects relative to other visually perceived objects (either simul-taneously or successively perceived), or relative to a visual norm, or by absolute identification. The problem of estimating the camera pose of a given image relative to a visual representation of a known scene. SLAM is a technology in which sensors are used to map a device’s surrounding area while simultaneously locating itself within that area. Pose estimation is a computer vision technique that predicts and tracks the location of a person or object. The process of creating a map using a robot or unmanned vehicle that navigates that environment while using the map it generates. Incorporating the teachings of Chiu into Li would produce a pose is determined for the platform device using IMU measurements propagated from a previous pose and relative motion information between consecutive frames, which is determined using the tracked feature information. If at least one of the extracted features matches a geo-referenced visual feature, a pose is determined for the platform device using location information associated with the matched, georeferenced visual feature and relative motion information between consecutive frames, as disclosed by Chiu, (see Abstract). 
Regarding claim 11 (drawn system): claim 11 is system claims respectively that correspond to method of claim 2. Therefore, 11 is rejected for at least the same reasons as the method of 2. 
Claims 4-5, 8, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0240793 A1, hereinafter Li) in view of Chiu et al. (US 2020/0300637 A1, hereinafter Chiu) and in view of Myeong et al. (US 8,055,382 B2, hereinafter Myeong). 
Regarding dependent claim(s) 4, the combination of Li and Chiu discloses the method as in claim 1. However, the combination of Li and Chiu does not appear to specifically disclose wherein the calculating of the absolute pose comprises: determining whether calculation of the absolute pose of each image is a failure through VL using the map; and estimating the absolute pose of a remaining image corresponding to a calculation failure using the absolute pose of an image corresponding to a calculation success among the consecutive images and the relative pose relationship between the consecutive images.
In the same field of endeavor, Myeong discloses wherein the calculating of the absolute pose comprises: determining whether calculation of the absolute pose of each image is a failure through VL using the map; and estimating the absolute pose of a remaining image corresponding to a calculation failure using the absolute pose of an image corresponding to a calculation success among the consecutive images and the relative pose relationship between the consecutive images (Myeong discloses relative is always in proportion to a whole. Absolute is the total of all existence. The absolute position using beacons, landmarks or satellite based. Localization and mapping (SLAM) is one of the core capabilities of autonomous robots, with a rich literature behind it. "Mapping" means building a map of the robot's environment, "localization" means identifying the robot's location on the map, and "simultaneous" means the robot has to do both at once. A grid-based simultaneous localization and mapping (SLAM) algorithm may be used as a method of building the map and recognizing the position of the robot. According to the SLAM algorithm, a map of the surrounding area at a predetermined position is built, and on the basis of the built map, the position of the robot, where it has moved, is determined. These processes are repeated to thereby estimate the position of the robot and the map of the surroundings. Estimating a pose of a mobile robot using a particle filter that is capable of accurately estimating the pose of the mobile robot by reflecting an error of a sensor in a grid-based simultaneous localization and map building (SLAM) algorithm using a particle filter and adjusting a weight. A relative coordinate system according to a heading angle of a robot. SLAM estimates sequential movement, which include some margin of error. The error accumulates over time, causing substantial deviation from actual values. It can also cause map data to collapse or distort, making subsequent searches difficult. As the error accumulates, robot's starting and ending point no longer match up. Pose estimation errors like these are unavoidable. SLAM algorithms allow the robots to map out unknown environments, (see Myeong: Col. 4 lines 1-67, Col. 5 lines 1-67, Col. 6 lines 1-67, Col. 7 lines 1-67, Col. 8 lines 1-67, Col. 9 lines 1-67 and FIG. 2-7). This reads on the claim concepts of wherein the calculating of wherein the calculating of the absolute pose comprises: determining whether calculation of the absolute pose of each image is a failure through VL using the map; and estimating the absolute pose of a remaining image corresponding to a calculation failure using the absolute pose of an image corresponding to a calculation success among the consecutive images and the relative pose relationship between the consecutive images). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the localization and mapping of Li and Chiu in order to have incorporated the estimating pose of mobile robot, as disclosed by Myeong, since both of these mechanisms are directed to visual SLAM (or vSLAM) uses images acquired from cameras and other image sensors. Visual SLAM can use simple cameras (wide angle, fish-eye, and spherical cameras), compound eye cameras (stereo and multi cameras), and RGB-D cameras. SLAM estimates sequential movement, which include some margin of error. The error accumulates over time, causing substantial deviation from actual values. It can also cause map data to collapse or distort, making subsequent searches difficult. Let's take an example of driving around a square-shaped passage. As the error accumulates, robot's starting and ending point no longer match up. This is called a loop closure problem. Pose estimation errors like these are unavoidable. It is important to detect loop closures and determine how to correct or cancel out the accumulated error. A SLAM robot tries to map an unknown environment while figuring out where it is at. The complexity comes from doing both these things at once. The robot needs to know its position before answering the question of what the environment looks like. The robot also has to figure out where it is at without the benefit of already having a map. The process of solving the problem begins with the robot or unmanned vehicle itself. The type of robot used must have an exceptional odometry performance. Odometry is the measure of how well the robot can estimate its own position. This is normally calculated by the robot using the position of its wheels. Something to keep in mind, however, is that there is normally a small margin of error with odometry readings. The robot might be off in its measurements by several centimeters. Consequently, the robot is not where it thinks it is in a given location. These errors must be taken into account in algorithms. Also, areas are often remapped to make up for this deficiency. The measurement device used depends on several variables, including preferences, costs, and availability. SLAM process is acquiring data about the environmental surroundings of the robot. Just like a human, the robot uses landmarks to determine its location using its sensors, the laser, sonar, or whichever measuring device is used. A robot will use different landmarks for different environments. SLAM is the mapping of an environment using the continual interplay between the mapping device, the robot, and the location it is in. As the robot interacts with the environment, it not only maps the area but also determines its own position simultaneously. Like other mapping technologies, SLAM is undergoing constant improvement as a tool for exploring the environments around us. As long as there are a sufficient number of points being tracked through each frame, both the orientation of the sensor and the structure of the surrounding physical environment can be rapidly understood. Incorporating the teachings of Myeong into Li and Chiu would produce a method for estimating a pose of a moving robot using a particle filter according to an embodiment of the invention includes a detecting a change in pose of the mobile robot and calculating a pose of the current particle by applying the detected change in pose to the previous particle, predicting the probability of the pose of the current particle and obtaining a weight of the current particle on the basis of range data obtained by a sensor and map information, resampling the current particle on the basis of the weight, and adjusting the weight in consideration of an error of the sensor, as disclosed by Myeong, (see Abstract).        
	Regarding dependent claim(s) 5, the combination of Li, Chiu and Myeong discloses the method as in claim 4. Li further discloses wherein the estimating of the absolute pose of the remaining image comprises estimating the absolute pose of the remaining image corresponding to the calculation failure through a graph structure that is defined based on the absolute pose of the image corresponding to the calculation success and the relative pose relationship between the consecutive images (Li discloses the
key frame may include: an absolute pose. The absolute pose may be a pose of the mobile device in a
global coordinate system when acquiring an image based on which the key frame is created. The map
may include an absolute pose of at least one node. Visual SLAM ("VSLAM") refers to a method in
which a mobile device realizes autonomous localization and mapping using a visual system, which has
advantages of low cost and strong adaptability. Localization and mapping, such as for autonomous or
semi-autonomous localization and mapping based on SLAM technology (e.g., a VSLAM technology)
may include the following processes: feature extraction, image matching, data fusion, etc.
determining an odometer edge based on the relevant information of the dead reckoning based
relative pose, and connecting the current node to an existing, last created node through the odometer
edge. The visual SLAM approach uses a camera, often paired with an IMU, to map and plot a
navigation path. A potential error in visual SLAM is reprojection error, which is the difference
between the perceived location of each set point and the actual set point. Camera optical calibration
is essential to minimize geometric distortions (and reprojection error) which can reduce the accuracy
of the inputs to the SLAM algorithm. A pose-graph representation of a SLAM process. Every node in
the graph corresponds to a robot pose. Nearby poses are connected by edges that model spatial
constraints between robot poses arising from measurements. The predetermined reasonableness
condition may include, for example: a reprojection error of the image computed based on the visual
relative pose is smaller than a predetermined error value. A pose graph contains nodes connected by
edges. Each node estimate is connected to the graph by edge constraints that define the relative pose between nodes and the uncertainty on that measurement. A graph optimization based on the nodes
and edges to obtain an updated absolute pose and an updated map of the mobile device, (see Li: Para. 0271-0281, 0296-0308, 0314-0315 and FIG. 8). This reads on the claim concepts of wherein the
estimating of the absolute pose of the remaining image comprises estimating the absolute pose of the
remaining image corresponding to the calculation failure through a graph structure that is defined
based on the absolute pose of the image corresponding to the calculation success and the relative
pose relationship between the consecutive images).  
	Regarding dependent claim(s) 8, the combination of Li, Chiu and Myeong discloses the method as in claim 4. Li further discloses wherein the updating of the map comprises: adding an image of which the absolute pose is estimated among the consecutive images as a reference image for VL (Li discloses Visual SLAM, also known as vSLAM, is a technology able to build a map of an unknown environment and perform location at the same time. It simultaneously leverage the partially built map, using just computer vision. As a result, Visual SLAM uses only visual inputs to perform location and mapping (updating the absolute pose and the map of the mobile device based on the relevant information). For example, the relevant information of the reasonable visual relative pose may include the covariance matrix and two associated node identifications (adding information). That is, after optimization, the data fusion module 22 may record, an optimized absolute pose of each node. For image matching, given a current image, to inquire for an image similar to the current image in an existing database. The visual sensor may include a camera, a video camera, or any other suitable imaging devices (image acquired by the visual sensor). Localization and mapping, such as for autonomous or semi-autonomous localization and mapping based on SLAM technology (e.g., a VSLAM technology) may include the following processes: feature extraction, image matching, data fusion, etc., (see Li: Para. 0110-0120, 0140-0155, 0241 and 0272). This reads on the claim concepts of wherein the updating of the map comprises: adding an image of which the absolute pose is estimated among the consecutive images as a reference image for VL). 
	Regarding claim 13 (drawn system): claim 13 is system claims respectively that correspond to
method of claim 4. Therefore, 13 is rejected for at least the same reasons as the method of 4. 
	Regarding claim 14 (drawn system): claim 14 is system claims respectively that correspond to
method of claim 5. Therefore, 14 is rejected for at least the same reasons as the method of 5.
	Regarding dependent claim(s) 17, the combination of Li, Chiu and Myeong discloses the system as in claim 13. Li further discloses wherein the map updater is further configured to update the map by adding an image of which the absolute pose is estimated among the consecutive images as a reference image for VL (Li discloses Visual SLAM, also known as vSLAM, is a technology able to build a map of an unknown environment and perform location at the same time. It simultaneously leverage the partially built map, using just computer vision. As a result, Visual SLAM uses only visual inputs to perform location and mapping (updating the absolute pose and the map of the mobile device based on the relevant information). For example, the relevant information of the reasonable visual relative pose may include the covariance matrix and two associated node identifications (adding information). That is, after optimization, the data fusion module 22 may record, an optimized absolute pose of each node. For image matching, given a current image, to inquire for an image similar to the current image in an existing database. The visual sensor may include a camera, a video camera, or any other suitable imaging devices (image acquired by the visual sensor). Localization and mapping, such as for autonomous or semi-autonomous localization and mapping based on SLAM technology (e.g., a VSLAM technology) may include the following processes: feature extraction, image matching, data fusion, etc., (see Li: Para. 0110-0120, 0140-0155, 0241 and 0272). This reads on the claim concepts of wherein the map updater is further configured to update the map by adding an image of which the absolute pose is estimated among the consecutive images as a reference image for VL).
Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0240793 A1, hereinafter Li) in view of Chiu et al. (US 2020/0300637 A1, hereinafter Chiu) in view of Myeong et al. (US 8,055,382 B2, hereinafter Myeong) and in view of Eade et al. (US 2012/0121161 A1, hereinafter Eade). 
Regarding dependent claim(s) 6, the combination of Li, Chiu and Myeong discloses the method as in claim 4. However, the combination of Li, Chiu and Myeong does not appear to specifically disclose wherein the estimating of the absolute pose of the remaining image comprises: generating a graph structure in which a pose of each image is defined as a node and a pose difference between images is defined as an edge with respect to the consecutive images; defining the absolute pose of the image corresponding to the calculation success among the consecutive images as an additional node in the graph structure; and estimating the absolute pose of an image corresponding to a remaining node using a method of minimizing an error between the node and the additional node. 
 In the same field of endeavor, Eade discloses  wherein the estimating of the absolute pose of the remaining image comprises: generating a graph structure in which a pose of each image is defined as a node and a pose difference between images is defined as an edge with respect to the consecutive images; defining the absolute pose of the image corresponding to the calculation success among the consecutive images as an additional node in the graph structure; and estimating the absolute pose of an image corresponding to a remaining node using a method of minimizing an error between the node and the additional node (Eade discloses Mobile robots are becoming more and more commonplace in society. It will be understood that these robots can be embodied in a variety of forms, such as in automated vacuum cleaners. Localization techniques refer to processes by which a robot determines its position with respect to its surroundings. For example, the rearranging of furniture in a room can render a preexisting map unusable. As a result, maps in pure localization systems are subject to relatively frequent and costly updates such that the map accurately represents its surroundings. This may be especially true for unmanned air, water, and ground vehicles. The method implemented on one or more computer systems, comprising the steps of, matching landmarks in a mobile device by. Obtaining the absolute position using beacons, landmarks or satellite based. Relative is always in proportion to a whole. Absolute is the total of all existence. The locations of the features of the physical landmark are referenced relative to the landmark reference frame. It defines the probabilities using a sequence of such constraints. GRAPH SLAM collects its initial location which is (O,O) initially (Initial Constraints) then lots of relative constraints that relate each robot pose to the previous robot Pose (Relative Motion Constraints). Solving a graph-based SLAM problem involves to construct a graph whose nodes represent robot poses or landmarks and in which an edge between two nodes encodes a sensor measurement that con- strains the connected poses. The repeated application of such incremental pose adjustments, in tandem with residual checking, minimizes the error in the  graph, thus maximizing the likelihood of all landmark observations and motion estimates (plurality of edges present in the graph comprises: generating a current graph mean; generating an error estimate for each edge, the error estimate being based at least in part on the difference between the pose of each of the plurality of edges present in the graph and the current graph mean; identifying at least one edge having a lowest error estimate; and removing the at least one identified edge from the graph). The robot 502 detects new physical landmarks and revisits previously detected or "old" physical landmarks, (see Eade: Para. 0096-0104, 0109-0120, 0143-0144, 0160, 0190-0200 and 0226- 0231). This reads on the claim concepts of wherein the estimating of the absolute pose of the remaining image comprises: generating a graph structure in which a pose of each image is defined as a node and a pose difference between images is defined as an edge with respect to the consecutive images; defining the absolute pose of the image corresponding to the calculation success among the consecutive images as an additional node in the graph structure; and estimating the absolute pose of an image corresponding to a remaining node using a method of minimizing an error between the node and the additional node).   
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the localization and mapping of Li, Chiu and Myeong in order to have incorporated optimization, as disclosed by Eade, since both of these mechanisms are directed to localization and mapping in a system comprising a processor and a camera, wherein the processor is configured to generate a graph with a plurality of pose nodes and a plurality of edges. The updating the graph if the number of pose nodes in the graph exceeds a first threshold, wherein updating comprises: identifying a pose node directly linked to associated Markov blanket nodes with two or more incident edges; composing said incident edges to generate one or more new edges between pairs of said associated Markov blanket nodes; and removing the identified pose node and said two or more incident edges. Identifying a pose node comprises: for each pose node in the graph, determining a total number of edges that would be present in the graph if the pose node was removed and incident edges composed to generate one or more new edges between pairs of Markov blanket nodes; and selecting the pose node that would result in the least total number of edges if removed from the graph. SLAM estimates sequential movement, which include some margin of error. The error accumulates over time, causing substantial deviation from actual values. It can also cause map data to collapse or distort, making subsequent searches difficult. Let's take an example of driving around a square-shaped passage as the error accumulates, robot's starting and ending point no longer match up. This is called a loop closure problem. Pose estimation errors like these are unavoidable. It is important to detect loop closures and determine how to correct or cancel out the accumulated error. A floor plan and approximate path of the robot are provided for illustrative purposes. Continue to add scans in a loop, Loop closures should be automatically detected as the robot moves. Pose graph optimization is performed whenever a loop closure is identified. The output optimization info has a field, ls-Performed, that indicates when pose graph optimization occurs. An image of the scans and pose graph is overlaid on the original floorplan. You can see that the map matches the original floor plan well after adding all the scans and optimizing the pose graph. The optimized scans and poses can be used to generate an occupancy Map, which represents the environment as a probabilistic occupancy grid. Slam or Simultaneous Localization and Mapping is an algorithm that allows a device/robot to build its surrounding map and localize its location on the map at the same time. SLAM algorithm is used in autonomous vehicles or robots that allow them to map unknown surroundings. The maps can be used to carry out a task such as a path planning and obstacle avoidance for autonomous vehicles. Together these sensors collect data and build a picture of the surrounding environment. The SLAM algorithm helps to best estimate the location/position within the surrounding environment. Another interesting point is to notice here that the features (such as walls, floors, furniture, and pillars) and the position of the device is relative to each other. SLAM algorithm uses an iterative process to improve the estimated position with the new positional information. The higher the iteration process, the higher the positional accuracy. This cost more time for computation and high-configuration hardware with parallel processing capabilities of GPUs. Visual SLAM implementation is generally low cost as they use relatively inexpensive cameras. Additionally, cameras provide a large volume of information, they can be used to detect a landmarks (previously measured positions). Landmark detection can also be combined with graph-based optimization, achieving flexibility in SLAM implementation. Incorporating the teachings of Eade into Li, Chiu and Myeong would produce that use a visual sensor and dead reckoning sensors to process Simultaneous Localization and Mapping (SLAM), as disclosed by Eade, (see Abstract).   
  	Regarding dependent claim(s) 7, the combination of Li, Chiu and Myeong discloses the method as in claim 4. However, the combination of Li, Chiu and Myeong does not appear to specifically disclose wherein the determining whether the calculation of the absolute pose of each image is a failure comprises: and extracting a feature of a query image corresponding to each image; retrieving a reference image similar to the query image using the feature; estimating an absolute pose on the map through a localization using the query image and the reference image. 
	In the same field of endeavor, Eade discloses wherein the determining whether the calculation
of the absolute pose of each image is a failure comprises: and extracting a feature of a query image
corresponding to each image; retrieving a reference image similar to the query image using the feature;
estimating an absolute pose on the map through a localization using the query image and the reference
image (Eade discloses robots are becoming more and more commonplace in society. It will be
understood that these robots can be embodied in a variety of forms, such as in automated vacuum
cleaners. Localization techniques refer to processes by which a robot determines its position with
respect to its surroundings. For example, the rearranging of furniture in a room can render a
preexisting map unusable. As a result, maps in pure localization systems are subject to relatively
frequent and costly updates such that the map accurately represents its surroundings. This may be
especially true for unmanned air, water, and ground vehicles. The method implemented on one or
more computer systems, comprising the steps of, matching landmarks in a mobile device by.
Obtaining the absolute position using beacons, landmarks or satellite based. Relative is always in
proportion to a whole. Absolute is the total of all existence. The locations of the features of the
physical landmark are referenced relative to the landmark reference frame. It defines the probabilities
using a sequence of such constraints. GRAPH SLAM collects its initial location which is (O,O) initially (Initial Constraints) then lots of relative constraints that relate each robot pose to the previous robot
pose (Relative Motion Constraints). Solving a graph-based SLAM problem involves to construct a
graph whose nodes represent robot poses or landmarks and in which an edge between two nodes
encodes a sensor measurement that con- strains the connected poses. The repeated application of
such incremental pose adjustments, in tandem with residual checking, minimizes the error in the
graph, thus maximizing the likelihood of all landmark observations and motion estimates {plurality of
edges present in the graph comprises: generating a current graph mean; generating an error estimate
for each edge, the error estimate being based at least in part on the difference between the pose of
each of the plurality of edges present in the graph and the current graph mean; identifying at least
one edge having a lowest error estimate; and removing the at least one identified edge from the
graph). The robot 502 detects new physical landmarks and revisits previously detected or "old"
physical landmarks. A landmark or return failure at state 1626 before ending. Extraction is the process
of deriving relevant information from data sources in a specific pattern for use in a data warehousing
environment. This means that it finds the scale of the image which the feature will produce the
highest response (SIFT). The process begins at state 2002 where the system looks up features in the
query image from a global database to find candidate landmarks. Local matching may comprise
looking up the query image features in a database that only contains features from the current
candidate landmark, (see Eade: Para. 0096-0105, 0109-0120, 0131, 0143-0144, 0160-0170, 0190-0200,
0226-0231 and FIG. 9). This reads on the claim concepts of wherein the determining whether the
calculation of the absolute pose of each image is a failure comprises: and extracting a feature of a
query image corresponding to each image; retrieving a reference image similar to the query image
using the feature; estimating an absolute pose on the map through a localization using the query
image and the reference image).
	Regarding claim 15 (drawn system): claim 15 is system claims respectively that correspond to
method of claim 6. Therefore, 15 is rejected for at least the same reasons as the method of 6. 
Regarding claim 16 (drawn system): claim 16 is system claims respectively that correspond to
method of claim 7. Therefore, 16 is rejected for at least the same reasons as the method of 7.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                           Contact Information


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164